Citation Nr: 0121043	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1937 to March 1940 and from October 1942 to 
October 1945.  He died in November 1999. The appellant is the 
widow of the veteran.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 4, 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied service connection 
for the cause of the veteran's death under the provisions of  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2001).

Other issue

In a May  2000 letter, the appellant's accredited 
representative undertook to raise an additional issue of 
alleged clear and unmistakable error (CUE) in the rating 
decision of March 4, 2000 which is now on appeal.  The claim 
of CUE in the rating decision of March 4, 2000 was denied by 
a RO rating decision dated December 28, 2000, and the 
appellant was notified of that decision and of her right to 
appeal by RO letter of January 19, 2001.  

However,  38 C.F.R. § 3.105(a) provides for the reversal or 
amendment of prior decisions which have become final and 
binding based on clear and unmistakable error.  The rating 
decision of March 4, 2000 has not become final and binding; 
indeed, it is currently under appellate review and is the 
subject of this remand.
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).  Accordingly, the appellant's contention of CUE in 
the March 4, 2000 RO rating decision lacks standing under the 
law and the RO's December 28, 2000 rating decision which 
purports to decide the CUE claim is similarly without force 
and effect. 



REMAND

The appellant seeks entitlement to service connection for the 
cause of the veteran's death under the provisions of  
38 U.S.C.A. § 1310 (West 1991) on the grounds that his 
service-connected anxiety reaction matured into the seizure 
disorder that caused his fatal organic brain syndrome.  

In the interests of clarity, the Board will initially review 
the evidentiary and procedural history of this appeal with 
particularity in order to explain the need for remand. 

Evidentiary and procedural history

The veteran's service medical records show that in July 1944, 
while serving in France, the veteran was knocked unconscious 
by a shell concussion but continued on duty; that two weeks 
later, he was knocked into a ditch by a nearby shell 
explosion.  After being sent to the rear for treatment of an 
unrelated condition, he "went all to pieces", with multiple 
complaints, including nervousness and loss of memory.  He was 
transferred to England for further treatment in November 
1944, where his diagnosis was psychoneurosis, mild, 
manifested by psychosomatic complaints, not on an organic 
basis.  On service separation examination, conducted in 
October 1945, his psychiatric evaluation cited an anxiety 
state, treated, moderately severe, beginning in Normandy in 
July 1944.  

The veteran's original application for VA disability 
compensation benefits (VA Form 526), received in November 
1945, sought service connection for a nervous condition 
incurred during active service in July 1944.  A rating 
decision of April 1946 granted service connection for anxiety 
neurosis based upon the service medical records, evaluated as 
50 percent disabling, effective the day following service 
separation.  

On VA psychiatric examination in April 1947, the veteran 
stated that he had received no post-service medical 
treatment, but complained of nervousness, occasional 
blackouts and fainting spells, memory loss, difficulty in 
concentrating, headaches, "blank spells" and occasional 
frightening dreams.  Neurological examination was normal, and 
the examiner found that he had fair intelligence with no 
gross impairment of memory and no evidence of psychosis.  The 
examiner cited the history offered by the veteran of peculiar 
"blank" spells.  The diagnosis was anxiety neurosis, 
competent.  

Thereafter, routine future VA psychiatric examinations of the 
veteran in May 1948, in May 1950, and in May 1952 cited the 
veteran's complaints of anxiety and nervousness, as well as 
complaints of poor concentration, impaired memory, dizzy 
spells and headaches, and continued to assign diagnoses of 
anxiety neurosis, and his 50 percent rating for that 
disability was continued.  

Another VA psychiatric examination of the veteran in April 
1962 cited the veteran's complaints of nervousness, tense, 
and anxious, and of a strange feeling that he was going to 
"black out."  Neurological examination was essentially 
normal.

A VA psychiatric examination, conducted in May 1965, cited 
the veteran's complaints of anxiety, depression, poor sleep, 
and nightmares, as well as ongoing bizarre physical 
complaints, all of which he attributed to a shell blast 
during the war.   Neurological examination was within normal 
limits.  The diagnosis was anxiety reaction, severe, with 
underlying psychosis.  

In December 1967, the veteran was admitted to the VA Medical 
Center in Ann Arbor, Michigan with a history of personality 
changes over the past three months, a bilaterally abnormal 
electroencephalogram (EEG), a history of tongue-biting, 
confusion, threats to harm family members, and fluctuating 
periods of diplopia, apraxia, aphasia, auditory and visual 
hallucinations, indicative of nocturnal seizures.   A report 
of neurological consultation showed that the history given by 
the veteran disclosed that he was transitorily dazed by an 
exploding tank shell, that his in-service hospitalization was 
for "nervousness", and that his symptoms were more 
suggestive of "shell-shock" than of true brain concussion.  
The consulting neurologist stated that the veteran's daytime 
"spells" were consistently postural or on abrupt turning; 
that his nighttime spells were consistently nightmares; that 
neither conformed to an epileptic pattern; and that 
examination revealed no neurological abnormalities in the 
veteran.  

During hospitalization, the veteran expressed the belief that 
his wife was running around; that his food was being 
poisoned; that he was being chloroformed at night; and that 
there was an organized nation-wide conspiracy against the 
"children of God", and an impression of paranoid 
schizophrenia was entered.  The interim diagnosis was chronic 
brain syndrome associated with convulsive disorder, with 
psychotic reaction.  The veteran improved markedly upon 
institution of Dilantin, with restoration of clear thinking 
and the ability to verbalize.  The hospital summary showed 
that the veteran had a history of head injuries, blackout 
spells, periods of confusion with mild apraxia and aphasia 
lasting for weeks at a time, raising the strong possibility 
of psychomotor epilepsy which probably had been present for 
at least 20 years (i.e., since 1947).  The veteran was 
discharged in March 1968 with diagnoses of chronic brain 
syndrome associated with convulsive disorder with psychotic 
reaction, and with discharge medications of Dilantin and 
Thorazine.  

In January 1968, the RO requested an medical opinion as to 
whether the veteran's diagnosed psychosis represented a 
maturation of his service-connected anxiety reaction.  An 
opinion from a VA staff psychiatrist, dated in March 1968, 
recited the foregoing history, and stated that the 
association of psychosis with paroxysmal disorders was well-
known in the medical literature, citing multiple medical 
authorities.  He further stated that an epileptic disorder 
can simulate or mimic any psychiatric syndrome, and that in 
the veteran's case the epileptic disorder is mimicking 
paranoid schizophrenia.  The reporting psychiatrist stated 
that he was unable to state whether there was any 
relationship between the veteran's present diagnosis and his 
service-connected anxiety disorder.  

A rating decision of March 1968 granted a temporary total 
rating under the provisions of  38 C.F.R. Part 4, § 4.29, 
"for [the] period of his hospitalization for chronic brain 
syndrome" from December 1967 to March 1968.  That rating 
decision identified the disability for which benefits were 
authorized as "Psychoneurosis, anxiety reaction, also shown 
as chronic brain syndrome with convulsive disorder".  

Thereafter, there is a gap in the medical record until 
January 1998, when the veteran was hospitalized at the VAMC 
in Ann Arbor.  That and subsequent VA hospital summaries from 
that facility dated from January 1998 to November 1999, when 
the veteran died, show pertinent diagnoses of: psychosis 
secondary to dementia, dementia secondary to closed head 
injury; dementia with psychosis secondary to head injury 50 
years ago, psychosis and dementia secondary to closed head 
injury; closed head trauma, seizure disorder, dementia with 
psychotic features; closed head injury with dementia, seizure 
disorder; history of dementia with history of closed head 
injury, history of seizure disorder; closed head injury with 
dementia, psychosis, and remote history of seizures; 
dementia, closed head injury with seizure disorder; seizure 
disorder, organic brain syndrome, senile delirium; dementia, 
organic brain syndrome, senile delirium, seizure disorder; 
dementia, history of seizure disorder; organic brain syndrome 
secondary to head injury, dementia; and organic brain 
syndrome secondary to head injury in the 1940's.

The veteran's death certificate shows that he died in 
November 1999, at the age of 79, at a VA medical facility.  
The immediate cause of his death was aspiration pneumonia due 
to dysphagia as a consequence of organic brain syndrome.  No 
autopsy was performed.   

On November 30, 1999, the appellant submitted an application 
for VA death benefits.  In its denial of the appellant's 
claim, the RO construed the record as showing that at the 
time of the veteran's death, service connection was in effect 
for an anxiety disorder and denied the appellant's claim for 
service connection for the cause of the veteran's death as 
not well grounded.  

With her notice of disagreement, the appellant submitted a 
copy of the VA hospital summary of October 1998, which 
showed, inter alia, that the veteran had "a history of 
closed head injury secondary to shrapnel wound with resultant 
dementia, also a history of seizure disorder."  A statement 
of the case was issued in April 2000 showing that the 
appellant's claim was denied on the basis that such was not 
well grounded.  

In May 2000, the RO requested a record review and medical 
opinion from a VA staff physician providing a detailed 
explanation of the relationship between the veteran's organic 
brain syndrome and his ultimate demise due to aspiration 
pneumonia.  

The response, provided in June 2000 by a VA consulting 
psychiatrist, stated that the veteran was service-connected 
for psychoneurosis, with a long history of psychiatric 
symptoms; that in the 1970s he developed a seizure disorder 
as well; that in the 1990's, he developed psychosis and a 
major decline in his cognitive status; and that while 
hospital discharge summaries attributed this neurologic 
decline to his prior head trauma or dementia, prior reports 
in the 1960's disclosed normal neurologic examinations, and 
an MRI in January 1998 and CT scan of the head in April 1998 
showed that the brain was unremarkable except for volume loss 
consistent with age.  He stated that those imaging studies, 
together with the time course of his symptoms, made it clear 
that his dementia was primary (i.e., Alzheimer's dementia), 
and not secondary to his prior service-connected 
psychoneurosis or organic brain syndrome.  

The RO then requested a follow-up record review and an up-
dated medical opinion as to the relationship between the 
veteran's organic brain syndrome and his ultimate demise due 
to aspiration pneumonia.  A response, provided in June 2000 
by the VA consulting psychiatrist, stated that he had again 
reviewed the veteran's claims folder and additional medical 
records; that his opinion was unchanged: the neurological 
examinations were not consistent with dementia due to closed 
head injury; and that a December 1998 neurology consultation 
diagnosed advanced dementia, likely secondary to Alzheimer's 
disease versus frontal lobe dementia versus Lewy body 
dementia.  The reporting psychiatrist further noted that the 
veteran had multiple admissions to the VAMC, Ann Arbor, for 
various reasons; that the doctors repeatedly mentioned 
"dementia with history of closed head injury"; that such 
diagnosis was not based on evidence; and that he believed 
that the doctors were noting information given them by family 
and based upon review of medical records, acknowledging that 
physicians sometimes stated pieces of medical history as 
factual diagnoses.  He again concluded that the diagnosis of 
dementia secondary to closed head injury is not supported by 
the medical evidence.  

A Supplemental Statement of the Case (SSOC) which was issued 
by the RO in March 2001 notified the appellant of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The SSOC 
denied the appellant's claim for service connection for the 
cause of the veteran's death on the alleged grounds that 
additional evidence received was not new and material.  The 
appellant perfected her appeal by submission of a VA Form 9 
in April 2001.  

In May 2001, the appellant submitted additional medical 
evidence, including duplicate copies of VA hospital treatment 
records dated from October 1998 to September 1999 and medical 
authority obtained from the Internet addressing organic brain 
syndrome or dementia.  Another SSOC was issued in June 2001 
addressing the additional evidence submitted, and continuing 
the denial of her claim on the basis that the additional 
evidence received was not new and material.  

In a Statement in Support of Claim submitted in June 2001, 
the appellant stated that she had no additional evidence to 
add to her claim, and requested that her appeal be 
transferred to the Board.

Reasons for remand

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The VCAA is 
thus applicable to this case.  

The veteran's medical history, which has been reported in 
some detail above, is complex and unclear.  There is a 
history of closed head injury in combat during service, 
followed shortly thereafter by symptomatology which included 
somatic complaints and loss of memory.  Anxiety disorder was 
service-connected immediately after he left military service.  
Approximately twenty years after service, in 1967, the 
veteran experienced seizures and other symptoms which were 
attributed to organic causes.  A March 1968 VA medical 
opinion was unclear as to the relationship between the 
veteran's seizures and his service-connected anxiety 
disorder.  Also in March 1968, a VA rating decision appeared 
to indicate that the veteran's service-connected disability 
included "chronic brain syndrome with convulsive disorder".  
The Board notes in passing that this rating appears to be 
protected.  See 38 C.F.R. § 3.951(b) (2000).       

Thereafter, there is an inexplicable gap of almost exactly 
thirty years in the medical record. 

Numerous medical treatment records in 1998 and 1999 refer to 
closed head injury in the 1940s.  There are also references 
to senile dementia.  The veteran's death in November 1999 was 
attributed to chronic brain syndrome.

The RO obtained medical advisory opinions in June 2000 and 
again in February 2001.  In essence, those opinions 
attributed the veteran's death to senile dementia, not to a 
closed head injury.  

As noted above, there is a gap of thirty years in the 
veteran's medical history, from 1968 until January 1998, when 
the veteran was hospitalized at the VAMC, Ann Arbor.  The 
lack of  veteran's complete medical records during the period 
from March 1968 to January 1998, a period of approximately 30 
years, prevents effective review of the appellant's claim.  

Following the March 2000 denial of the appellant's claim for 
service connection for the cause of the veteran's death as 
not well grounded, the statement of the case issued in April 
2000 described the veteran service-connected disability as an 
anxiety condition and again denied her claim as not well 
grounded.    
As noted above, the VCAA eliminated the concept of well 
groundedness of claims.  While the appellant was informed of 
the provisions of the VCAA in the supplemental statement of 
the case issued in March 2001, the supplemental statements of 
the case issued in March and June 2001 continued to deny the 
appellant's claim, this time on the basis that new and 
material evidence has not been 
submitted to reopen her claim.  As discussed in the 
Introduction above, the March 2000 denial of the appellant's 
claim never became final.  Therefore, the appellant is not 
obligated to present new and material evidence.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

The Board observes in this connection that the RO evidently 
accepted the veteran's representative's May 17, 2000 letter, 
which erroneously referred to CUE, as a request to reopen her 
claim of entitlement to service connection for the veteran's 
death.  As discussed above, the Board believes that the May 
17, 2000 letter was in essence a nullity.  The appellant's 
claim for VA benefits, which was denied by the RO in March 
2000, was properly appealed.   

In addition, it is unclear whether the appellant desires a 
personal hearing.  See the April 2000 letter from her 
representative to the RO.  This matter should be clarified on 
remand.  

The case is therefore Remanded for the following actions:

1.  The RO should ask the appellant to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom the 
veteran received treatment for any 
psychiatric disability, epilepsy and any 
other organic brain syndrome and/or 
convulsive disorder, in particular during 
the period from 1968 to 1998.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent records 
identified by the appellant that have not 
been previously secured.  Any such 
medical records so obtained should be 
associated with the veteran's VA claims 
folder..  

2.  The RO should request that the 
National Personnel Records Center (NPRC) 
make a further search for any additional 
service medical records of the veteran, 
to include records of his 
hospitalizations at field hospitals 
in France from July 1944 to October 1944, 
and at the 6847th Hospital in Plant, 
England, in November 1944.  

3.  The appellant must be notified in 
writing that she has the right to a 
personal hearing before an RO Hearing 
Officer or before the Board.  If she 
desires such a hearing, one should be 
scheduled.  

4.  When the veteran's complete medical 
records have been assembled, the RO 
should request a review of those records 
by an appropriate medical specialist.  A 
medical opinion should be solicited as to 
whether there is any relationship between 
the veteran's service-connected 
psychoneurosis, anxiety reaction, chronic 
brain syndrome and convulsive disorder 
(see the March 29, 1968 rating decision) 
and his fatal organic brain syndrome and 
whether the veteran's service-connected 
psychoneurosis, anxiety reaction, chronic 
brain syndrome and convulsive disorder 
caused or contributed substantially or 
materially to cause the veteran's death.  
A complete rationale must be provided for 
all opinions expressed.    

5.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should undertake any other indicated 
development warranted by the then-current 
state of the record.  The RO should then 
readjudicate on a de novo basis the issue 
of entitlement to service connection for 
the cause of the veteran's death under the 
provisions of  38 U.S.C.A. § 1310.
  
If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant is hereby notified that she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry  F.  Bohan
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


